*344OPINION
DICE, Judge.
Murder with malice is the offense, with punishment assessed at ten years’ confinement in the Texas Department of Corrections.
The record on appeal has not been approved by the trial court, as required by Art. 40.09-7, Vernon’s Ann.C.C.P., nor has it been filed with the clerk of the trial court, as required by Art. 40.09-8, C.C.P. Also, the record does not contain the indictment and the court’s charge on the issue of guilt or innocence, which should be included, under the provisions of Art. 40.09-1, C.C.P.
The disposition of this appeal will be suspended to await the completion, filing, and approval of the record under Art. 40.09, supra, as though the same had not been transmitted to this court and filed. Stoker v. State, Tex.Cr.App., 415 S.W.2d 923; Hawkins v. State, Tex.Cr.App., 416 S.W.2d 428.
The appeal is abated.